DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Buczynski (Reg. No. 35,084) on 07/22/2022.
Claims 1 and 10 of the application has been amended as follows: 
1. (Currently Amended) A coil component comprising:
	a drum-shaped core that includes a winding core portion extending along a central axis, a first flange portion that is disposed on a first end portion of the winding core portion in a direction of the central axis, and a second flange portion that is disposed on a second end portion of the winding core portion in the direction of the central axis;
	a first terminal electrode and a third terminal electrode that are disposed on a bottom surface of the first flange portion that is to face a mounting substrate during mounting;
	a second terminal electrode and a fourth terminal electrode that are disposed on a bottom surface of the second flange portion that is to face the mounting substrate;
	a first wire that is wound around the winding core portion and that is electrically connected to the first terminal electrode and the second terminal electrode;
	a second wire that is wound around the winding core portion and that is electrically connected to the third terminal electrode and the fourth terminal electrode;
	a first auxiliary line; and
	a first alignment winding region, 
	[[a]]the first auxiliary line[[,]] being a wire having a circular cross-section, that is wound with the first wire and fitted in a recessed portion formed between the adjacent turns of the first wire in the first alignment winding region; and
	[[a]]in the first alignment winding region, being continuously wound so as to have turns such that the turns of the second wire are aligned, by the first auxiliary line, with turns of the first wire having a same ordinal number outside the first wire in a direction perpendicular to the central axis, the ordinal number being counted from the turn nearest to the first flange portion.
10. (Proposed - Amended) A coil component comprising:
a drum-shaped core that includes a winding core portion extending along a central axis, a first flange portion that is disposed on a first end portion of the winding core portion in a direction of the central axis, and a second flange portion that is disposed on a second end portion of the winding core portion in the direction of the central axis;
a first terminal electrode and a third terminal electrode that are disposed on a bottom surface of the first flange portion that is to face a mounting substrate during mounting;
a second terminal electrode and a fourth terminal electrode that are disposed on a bottom surface of the second flange portion that is to face the mounting substrate;
a first wire that is wound around the winding core portion and that is electrically connected to the first terminal electrode and the second terminal electrode;
a second wire that is wound around the winding core portion and that is electrically connected to the third terminal electrode and the fourth terminal electrode;
a first auxiliary line; and
	a first alignment winding region, wherein
[[a]]the first auxiliary line [[that]] is fitted in a recessed portion formed between the adjacent turns of the first wire in the first alignment winding region; and
[[a]]in the first alignment winding region, in which the second wire is continuously wound so as to have turns such that the turns of the second wire are aligned with turns of the first wire having a same ordinal number outside the first wire in a direction perpendicular to the central axis, the ordinal number being counted from the turn nearest to the first flange portion, wherein 
the first wire, the second wire, and the first auxiliary line have a circular section and satisfy 0.16 R [Symbol font/0xA3] r [Symbol font/0xA3] R, where R is a diameter of the section of the first wire and the section of the second wire, and r is a diameter of the section of the first auxiliary line.

Election/Restrictions
Claims 1, 4-7, 10, 16, and 19-20 are allowable. Claims 8-9, 11-15, 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement Species I-IX, as set forth in the Office action mailed on 10/28/2021, is hereby withdrawn and claims 8-9, 11-15, 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a first auxiliary line; and a first alignment winding region, the first auxiliary line being a wire having a circular cross-section, that is wound with the first wire and fitted in a recessed portion formed between the adjacent turns of the first wire in the first alignment winding region; and in the first alignment winding region, the second wire being continuously wound so as to have turns such that the turns of the second wire are aligned, by the first auxiliary line, with turns of the first wire having a same ordinal number outside the first wire in a direction perpendicular to the central axis, the ordinal number being counted from the turn nearest to the first flange portion.
Claim 10 recites, inter alia, a coil component comprising: a first auxiliary line; and a first alignment winding region, wherein the first auxiliary line is fitted in a recessed portion formed between the adjacent turns of the first wire in the first alignment winding region; and in the first alignment winding region, the second wire is continuously wound so as to have turns such that the turns of the second wire are aligned with turns of the first wire having a same ordinal number outside the first wire in a direction perpendicular to the central axis, the ordinal number being counted from the turn nearest to the first flange portion, wherein the first wire, the second wire, and the first auxiliary line have a circular section and satisfy 0.16 R [Symbol font/0xA3] r [Symbol font/0xA3] R, where R is a diameter of the section of the first wire and the section of the second wire, and r is a diameter of the section of the first auxiliary line.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837